Citation Nr: 0010050	
Decision Date: 04/14/00    Archive Date: 04/20/00

DOCKET NO.  94-43 372	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Entitlement to service connection for hypertension, claimed 
as a residual of exposure to Agent Orange.


REPRESENTATION

Appellant represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

David T. Cherry, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1953 to September 
1962 and from October 1962 to August 1973, including combat 
service in the Republic of Vietnam.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 1994 rating decision of the 
Seattle, Washington, Department of Veterans Affairs (VA) 
Regional Office (RO).

In an unappealed August 1977 rating decision, service 
connection was denied for hypertension.  Subsequent to the 
August 1977 rating decision, new VA regulations were 
implemented regarding eligibility for service connection for 
disabilities based on exposure to Agent Orange.  When a 
provision of law or regulation creates a new basis of 
entitlement to benefits, as through liberalization of the 
requirements of entitlement to a benefit, an applicant's 
claim of entitlement under such law or regulation is a claim 
separate and distinct from a claim previously and finally 
denied prior to the liberalizing law or regulation.  Spencer 
v. Brown, 4 Vet. App. 283, 288 (1993).  Also, in a May 1998 
supplemental statement of the case, the issue of entitlement 
to service connection for hypertension as secondary to the 
service-connected post traumatic stress disorder (PTSD) was 
initially adjudicated and denied.  However, neither the 
veteran nor his representative expressed disagreement with 
that determination within one year of the issuance of the May 
1998 supplemental statement of the case.  See 38 C.F.R. 
§ 20.201 (1999).  Therefore, the issue is as stated on the 
title page.


FINDING OF FACT

There is no competent evidence that the veteran had 
hypertension during either period of active service, that 
hypertension was compensably manifested within one year of 
either period of active service, or that hypertension is 
otherwise related to active service, including any exposure 
to herbicides.


CONCLUSION OF LAW

The claim for service connection for hypertension, claimed as 
a residual of exposure to Agent Orange, is not well grounded.  
38 U.S.C.A. § 5107(a) (West 1991).


REASONS AND BASES FOR FINDING AND CONCLUSION

Factual Background

Service medical records reveal that on the June 1953 entrance 
examination for the United States Marine Corps the veteran's 
blood pressure was 120/70.  The heart and vascular system 
were normal.  The veteran underwent a reenlistment 
examination in September 1956; his blood pressure was 118/68, 
and the heart and vascular system were normal.  In September 
1961, the veteran's blood pressure was 130/80.  On the 
September 1962 separation examination, the veteran's blood 
pressure was 120/70, and his heart and vascular system were 
normal.

The veteran underwent an entrance examination in October 1962 
for the United States Army.  His blood pressure was 124/74; 
the heart and vascular system were normal.  On an August 1965 
reenlistment physical examination, the veteran's blood 
pressure was 120/70, and his heart and vascular system were 
normal.  The veteran was afforded a physical examination in 
April 1967 for Officer Candidate School.  His blood pressure 
was 130/70, and his heart and vascular system were normal.  
In December 1969, he underwent a periodical physical 
examination.  The veteran's blood pressure was 128/70, and 
his heart and vascular system were normal.  In a June 15, 
1971, physical examination, the veteran reported that he had 
not had high or low blood pressure.  His blood pressure 
readings were 120/88 sitting; 118/80 recumbent; and 130/88 
standing.  The heart and vascular system were normal.  On 
June 22, 1971, the veteran underwent an electrocardiogram 
(EKG); his blood pressure during that test was 120/88.  The 
veteran underwent his separation examination in March 1973.  
He reported that he had not had high or low blood pressure.  
His blood pressure readings were: 130/82 sitting; 132/84 
recumbent; and 136/88 standing.  The heart and vascular 
system were normal; hypertension was not diagnosed.

The veteran underwent a VA examination in May 1977.  He 
reported that in 1970 it was discovered that he had 
hypertension and that he began taking medications for it for 
several months, which were discontinued when his blood 
pressure apparently returned to normal.  He indicated that 
since 1970 his blood pressure had remained in the high normal 
range and that he had had no difficulties, chest pain, 
congestive heart failure, shortness of breath, or ankle 
edema.  He noted that he had recently quit smoking after 
having smoked two and half to three packs a day.  He reported 
that there were no known renal disease or eye findings.  
Physical examination revealed the following blood pressure 
readings: 125/75, sitting; 130/78, recumbent; and 125/75, 
standing.  The diagnosis was a history of hypertension, 
presently normotensive.

In an August 1977 rating decision, service connection was 
denied for hypertension.

The veteran received treatment at the Madigan Army Medical 
Center from 1977 through the 1980s.  From 1977 to 1979, the 
veteran's blood pressure readings were 144/96, November 1977; 
116/70, December 1977; 120/80, February 1978; 118/80, March 
1979; and 110/70, December 1979.  The veteran had his blood 
pressure taken several times from 1980 to 1982: Readings were 
112/82, January 1980; 150/100, April 1980; 124/94, March 
1981; 138/90, September 1981; 122/84, July 13, 1982; and 
110/72, July 19, 1982.  The blood pressure readings in 1986 
and 1987 were the following: 142/92, January 1986; 124/80, 
May 1986; 124/82, June 1986; 120/64, October 1986; 140/90, 
January 5, 1987; 150/80 and 130/90, January 14, 1987; and 
146/86, June 1987.   In 1988 and 1989, the veteran had the 
following blood pressure readings: 132/86, January 1988; 
160/90,140/90 and 138/74, February 1988; 140/90, May 1988; 
128/72, July 1988; 128/72, December 1988; 120/74, March 1989; 
and 142/74, November 1989.  The records do not reflect a 
diagnosis of hypertension during the 1980s.  

Medical records from the Madigan Army Medical Center reflect 
that the veteran continued to have his blood pressure taken 
in the early 1990s: Blood pressure was 142/92 in May 1991, 
132/82 in July 1992, and 150/92 in December 1992.  In June 
1993, he was hospitalized at that facility for substernal 
chest pain.  He underwent a left heart catheterization, a 
left cineangiogram, and a coronary arteriography.  The 
diagnoses on discharge included hypertension and moderate 
atherosclerotic coronary artery disease.  

In February 1994, the veteran underwent a VA examination.  He 
reported that he had hypertension and that it was related to 
exposure to Agent Orange.  Physical examination revealed that 
his blood pressure was 130/80.  

In 1994, the veteran continued to be treated for hypertension 
at the Madigan Army Medical Center.  In February and June 
1994, it was noted that the hypertension was controlled.

At a February 1995 hearing held at the RO before a hearing 
officer, the veteran testified that he started having high 
blood pressure when he stationed in Germany during active 
service.  He related that a military doctor told him that a 
problem with hypertension was suspected.  He indicated that 
the doctor gave him a couple of different blood pressure 
medications to try, but that he stopped taking the 
medications during active service in early 1970s because of 
the side effects.  Transcript.

In December 1996, the Board remanded the claim for further 
development, to include having the veteran identify any 
medical evidence or opinion that related his hypertension to 
service.  Pursuant to the remand, the RO wrote to the veteran 
asking him to identify any such evidence.  The veteran 
indicated that he had been treated at the Madigan Army 
Medical Center.  Treatment records from that facility reflect 
that in April 1997 the veteran's hypertension was considered 
controlled.

The veteran was afforded a VA examination in December 1997.  
The examiner noted that the veteran reported having had mild 
blood pressure elevations as early as the late 1960s and 
early 1970s, but on review of the claims file the examiner 
could not find significant blood pressure elevations during 
that period.  It was noted that the veteran also indicated he 
never took medications for hypertension until after a 
myocardial infarction in the early 1990s and that he smoked 
for forty-three years until he quit in 1992.  The examiner 
noted that the veteran had a strong family history of 
hypercholesterolemia.  

The December 1997 physical examination revealed that blood 
pressure of 128/84, right arm, seated; 132/86, standing; 
138/84, left arm seated; and 142/88, left arm standing.  In 
his assessment the examiner indicated that the veteran had a 
questionable history of mild blood pressure elevations in the 
1960s and 1970s for which the examiner could not find 
significant corroboration in the service medical records or 
claims file.  The examiner opined that it did not appear that 
the veteran had significant blood pressure problems until a 
cardiac event in the early 1990s.  The examiner noted that 
the veteran had some coronary artery disease, 
hypercholesterolemia that was related to familial and dietary 
factors, and a long history of heavy smoking.  The examiner 
concluded that the familial and dietary factors along with 
smoking were the predominant issues regarding the veteran's 
hypertension and heart disease, and that the contribution, 
from automatic nervous system activation secondary to PTSD, 
as it affects the cardiovascular system would be minimal.

Legal Criteria

The threshold question is whether the appellant has presented 
evidence of well-grounded claims.  The United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) (hereinafter 
"the Court") has defined a well-grounded claim as a claim 
that is plausible.  In other words, a well-grounded claim is 
meritorious on its own or capable of substantiation.  If the 
claim is not well grounded, the appeal must fail.  
38 U.S.C.A. § 5107(a); Murphy v. Derwinski, 1 Vet. App. 78, 
81 (1990).  If the appellant has not submitted evidence of a 
well-grounded claim, there is no duty to assist him in 
developing facts pertinent to that claim.  38 U.S.C.A. 
§ 5107(a).

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1131 (West 1991). 

Service connection may be granted for any disease diagnosed 
after discharge, when all of the evidence establishes that 
the disease was incurred in service.  38 C.F.R. § 3.303 
(1999).  Also, if a veteran had 90 days or more of service 
during wartime or after December 31, 1946, and if 
hypertension is manifested to a compensable degree within one 
year following discharge from service, the disorder will be 
considered to have been incurred in service.  This is a 
rebuttable presumption.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1137 (West 1991 & Supp. 1999); 38 C.F.R. §§ 3.307, 3.309 
(1999).  

Prior to January 12, 1998, a 10 percent evaluation for 
hypertensive vascular disease (essential arterial 
hypertension) was warranted when the diastolic pressure was 
predominantly 100 or more.  When continuous medication was 
shown to be necessary for control of hypertension with a 
history of diastolic blood pressure predominantly 100 or 
more, a minimum rating of 10 percent was assigned.  38 C.F.R. 
§ 4.104, Diagnostic Code 7101 (1997) (repealed effective 
January 12, 1998).

The VA Schedule for Rating Disabilities for cardiovascular 
disorders was revised, effective January 12, 1998.  See 62 
Fed. Reg. 65,207 (1997).  Under the new rating schedule, a 10 
percent rating for hypertension is warranted for any of the 
following conditions: diastolic pressure that is 
predominately 100 or more, systolic pressure that is 
predominately 160 or more, or use of continuous medication 
for hypertension that is manifested by a history of diastolic 
pressure that was predominately 100 or more.  Note (1): 
Hypertension or isolated systolic hypertension must be 
confirmed by readings taken two or more times on at least 
three different days. For purposes of this section, the term 
hypertension means that the diastolic blood pressure is 
predominantly 90mm. or greater, and isolated systolic 
hypertension means that the systolic blood pressure is 
predominantly 160mm. or greater with a diastolic blood 
pressure of less than 90mm.  38 C.F.R. § 4.114, Diagnostic 
Code 7101 (1999).  

In order for a claim to be well grounded, there must be 
competent evidence of the following: A current disability, in 
the form of a medical diagnosis; incurrence or aggravation of 
a disease or injury in service, in the form of lay or medical 
evidence; and a nexus between the in-service aggravation or 
injury or disease and the current disability, in the form of 
medical evidence.  Caluza v. Brown, 7 Vet. App. 498 (1995).

A veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the period beginning 
on January 9, 1962, and ending on May 7, 1975, and has a 
disease listed at 38 C.F.R. § 3.309(e) (1999), shall be 
presumed to have been exposed during such service to a 
herbicide agent, unless there is affirmative evidence to 
establish that the veteran was not exposed to any such agent 
during that service.  The last date on which such a veteran 
shall be presumed to have been exposed to a herbicide agent 
shall be the last date on which he or she served in the 
Republic of Vietnam during the period beginning on January 9, 
1962, and ending on May 7, 1975.  "Service in the Republic of 
Vietnam" includes service in the waters offshore and service 
in other locations if the conditions of service involved duty 
or visitation in the Republic of Vietnam.  38 C.F.R. § 
3.307(a)(6)(iii) (1999).

If a veteran was exposed to a herbicide agent during active 
military, naval, or air service, the following diseases shall 
be service-connected if the requirements of 38 U.S.C.A. § 
1116 (West 1991) and 38 C.F.R. § 3.307(a)(6)(iii) (1999) are 
met, even though there is no record of such disease during 
service, provided further that the rebuttable presumption 
provisions of 38 U.S.C.A. § 1113 (West 1991) and 38 C.F.R. § 
3.307(d) (1999) are also satisfied: chloracne or other 
acneform diseases consistent with chloracne, Hodgkin's 
disease, multiple myeloma, non-Hodgkin's lymphoma, acute and 
subacute peripheral neuropathy, porphyria cutanea tarda, 
prostate cancer, respiratory cancers (cancer of the lung, 
bronchus, larynx, or trachea) and soft-tissue sarcomas (other 
than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or 
mesothelioma).  38 C.F.R. § 3.309(e) (1999).

The diseases listed at 38 C.F.R. § 3.309(e) (1999) shall have 
become manifest to a degree of 10 percent or more at any time 
after service, except that chloracne or other acneform 
disease consistent with chloracne, porphyria cutanea tarda, 
and acute and subacute peripheral neuropathy shall have 
become manifest to a degree of 10 percent or more within a 
year, and respiratory cancers within 30 years, after the last 
date on which the veteran was exposed to a herbicide agent 
during active military, naval, or air service.  38 C.F.R. § 
3.307(a)(6)(ii) (1999).

A veteran is not presumed to have been exposed to Agent 
Orange while serving in the Republic of Vietnam unless he has 
a disease listed at 38 C.F.R. § 3.309(e) (1999).  McCartt v. 
West, 12 Vet. App. 164 (1999).

The Secretary of Veterans Affairs has determined that there 
is no positive association between exposure to herbicides and 
any other condition for which the Secretary has not 
specifically determined that a presumption of service 
connection is warranted.  Specifically, the Secretary 
determined that a presumption of service connection based on 
exposure to herbicides used in the Republic of Vietnam during 
the Vietnam era is not warranted for circulatory disorders.  
See Notice, 61 Fed. Reg. 59,232-43 (1999).

Notwithstanding the foregoing presumption provisions, which 
arose out of the Veteran's Dioxin and Radiation Exposure 
Compensation Standards Act, Public Law No. 98-542, § 5, 98 
Stat. 2725, 2727-29 (1984), and the Agent Orange Act of 1991, 
Public Law No. 102-4, § 2, 105 Stat. 11 (1991), the United 
States Court of Appeals for the Federal Circuit has 
determined that a claimant is not precluded from establishing 
service connection with proof of direct causation.  Combee v. 
Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994).

Where there is a chronic disease shown as such in service or 
within the presumptive period under 38 C.F.R. § 3.307 (1999) 
so as to permit a finding of service connection, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, are service connected, unless clearly 
attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  
This rule does not mean that any manifestation in service 
will permit service connection.  To show a chronic disease in 
service, there must be a combination of manifestations 
sufficient to identify the disease entity and sufficient 
observation to establish chronicity at that time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  When the disease identity is 
established, there is no requirement of an evidentiary 
showing of continuity.  Continuity of symptomatology is 
required where the condition noted during service or in the 
presumptive period is not shown to be chronic or where the 
diagnosis of chronicity may be legitimately questioned.  When 
the condition noted during service is not shown to be chronic 
or the fact of chronicity in service is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim.  38 C.F.R. § 3.303(b).  The 
regulation requires continuity of symptomatology, not 
continuity of treatment.  Wilson v. Derwinski, 2 Vet. App. 
16, 19 (1991).

The Court has established the following rules with regard to 
claims addressing the issue of chronicity.  The chronicity 
provision of 38 C.F.R. § 3.303(b) (1999) is applicable where 
evidence, regardless of its date, shows that a veteran had a 
chronic condition in service and still has such condition.  
Such evidence must be medical unless it relates to a 
condition as to which, under the Court's case law, lay 
observation is competent.  If the chronicity provision is not 
applicable, a claim may still be well grounded if (1) the 
condition is observed during service, (2) continuity of 
symptomatology is demonstrated thereafter, and (3) competent 
evidence relates the present condition to that 
symptomatology.  Savage v. Gober, 10 Vet. App. 488, 498 
(1997).  A lay person is competent to testify only as to 
observable symptoms.  See Falzone v. Brown, 8 Vet. App. 398, 
403 (1995).  A layperson is not, however, competent to 
provide evidence that the observable symptoms are 
manifestations of chronic pathology or diagnosed disability, 
unless such a relationship is one to which a lay person's 
observation is competent.  See Savage, 10 Vet. App. at 495-
97.

Under 38 U.S.C.A. § 1154 (West 1991), in the case of any 
veteran who engaged in combat with the enemy in active 
service during a period of war, VA shall accept as sufficient 
proof of service connection of any disease or injury alleged 
to have been incurred in or aggravated by such service 
satisfactory lay or other evidence of service incurrence or 
aggravation of such injury or disease, if consistent with the 
circumstances, conditions, or hardships of such service, 
notwithstanding the fact that there is no official record of 
such incurrence or aggravation in such service.  See Collette 
v. Brown, 82 F.3d 389 (Fed. Cir. 1996).

If the veteran provides satisfactory lay or other evidence of 
an in-service injury or disease that is consistent with 
circumstances, conditions, or hardships of such service, then 
there is a factual presumption that an injury or disease was 
incurred in 
or aggravated by active service.  This presumption is 
rebuttable by clear and convincing evidence to the contrary.  
Id. at 393; Kessel v. West, 13 Vet. App. 9 (1999).  However, 
the veteran still must present medical evidence that relates 
the current disability to the in-service injury or disease.  
Kessel, 13 Vet. App. at 17; Wade v. West, 11 Vet. App. 302 
(1998).

Where the determinant issue involves a question of medical 
diagnosis or medical causation, competent medical evidence to 
the effect that the claim is plausible or possible is 
required to establish a well-grounded claim.  Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993).  Although the veteran is 
competent to testify as to his in-service experiences and 
symptoms, where the determinative issue involves a question 
of medical diagnosis or causation, only individuals 
possessing specialized medical training and knowledge are 
competent to render such an opinion.  Espiritu v. Derwinski, 
2 Vet. App. 492 (1992).  Also, evidence, which is simply 
information recorded by a medical examiner and not enhanced 
by any additional medical comment by that examiner, is not 
"competent medical evidence" for purposes of Grottveit.  
LeShore v. Brown, 8 Vet. App. 406, 409 (1995).  A layperson's 
account of what a physician said is also not competent 
medical evidence for purposes of Grottveit.  Robinette v. 
Brown, 8 Vet. App. 69, 77 (1995).

The Court has held that a hearing officer has a regulatory 
duty, pursuant to 38 C.F.R. § 3.103(c)(2) (1999), to suggest 
the submission of evidence that the claimant may have 
overlooked and which would be of advantage to the claimant's 
position.  Costantino v. West, 12 Vet. App. 517 (1999).  
However, if the appellant does not identify any evidence that 
would be of advantage - i.e., evidence that would well ground 
a claim - the hearing officer has no obligation to advise the 
appellant to submit additional evidence.  Stuckey v. West, 13 
Vet. App. 163 (1999).

Analysis

The veteran had his blood pressure taken numerous times 
throughout his lengthy active service.  He asserts that he 
was treated for hypertension beginning in about the late 
1960s, but there is no indication in his service medical 
records that hypertension was diagnosed during either period 
of service.  Although the May 1977 and December 1997 VA 
examination reports reflect that he had high blood pressure 
readings in service, that information was simply history 
reported by the veteran and was not enhanced by any 
additional medical comment by either VA examiner.  See 
LeShore, 8 Vet. App. at 409.  Additionally, the May 1977 VA 
examiner found the veteran's blood pressure to be normal and 
the December 1997 VA examiner, who reviewed the claims file, 
did not find any significantly elevated blood pressure 
readings in the service medical records and concluded that 
the claimed history of mild blood pressure elevations in the 
1960s and 1970s was questionable.  Accordingly, neither 
examination report contains competent medical evidence or 
opinion that the veteran's current hypertension is of service 
origin.  Although the veteran testified that a military 
doctor told him a problem with hypertension was suspected, 
that testimony does not purport to convey a diagnosis of 
hypertension and, in any event, is not competent medical 
evidence because it is a layperson's account of what a 
physician purportedly said.  Robinette, 8 Vet. App. at 77.  
In short, there is no competent medical evidence that the 
veteran had hypertension during either service.  See 38 
C.F.R. § 3.303(b) (1999).  Additionally, there is no 
competent medical evidence of hypertension until many years 
after service.  See 38 C.F.R. §§ 3.307, 3.309 (1999).

The veteran claims that his blood pressure was in the high 
normal range after service and that hypertension is related 
to exposure to Agent Orange.  However, the veteran is not 
shown to have any medical training, and there is nothing to 
indicate that he is qualified to determine the etiology of a 
medical condition.  Espiritu, 2 Vet. App. at 494-95.  
Hypertension was not diagnosed until the early 1990s, and no 
medical professional has related it to active service, 
including exposure to herbicides.  

Although the veteran was served in combat in the Republic of 
Vietnam, 38 U.S.C.A. § 1154 (West 1991) it is questionable 
whether lay evidence of hypertension would be 
"satisfactory" since blood pressure can not be determined 
without measurement by a medical instrument.  However, in any 
event, there is no competent medical evidence that relates 
the current disability, hypertension, to any in-service 
injury or disease.  Thus, application of 38 U.S.C.A. § 1154 
does not establish a well-grounded claim since medical nexus 
evidence is still lacking.  Kessel, 13 Vet. App. at 17  

In sum, there is no competent medical evidence showing that 
the veteran had hypertension during either period of active 
service, that hypertension was compensably manifested within 
one year of either period of active service, or that 
hypertension is otherwise related to active service, 
including any exposure to herbicides.  See Caluza, 7 Vet. 
App. at 506.  Accordingly, this claim is not well grounded.


Other Considerations

In reaching its decision, the Board is again mindful that the 
Court has held that there is some duty to assist a claimant 
in the completion of an application for benefits under 38 
U.S.C.A. § 5103(a), depending on the particular facts in each 
case.  See Robinette v. Brown, 8 Vet. App. 69 (1995); 
Beausoleil v. Brown, 8 Vet. App. 459 (1996); as modified by 
Epps v. Brown, 9 Vet. App. 341, 344 (1996), wherein the Court 
found that there was a duty to further assist in the 
development of evidence only when the veteran has reported 
the existence of evidence which could serve to cause his 
claim to be well grounded.  The facts and circumstances of 
this claim are such that no further action is found to be 
warranted.

With regard to the hearing officer's duty to assist under 
38 C.F.R. § 3.103(c)(2) (1999), the various supplemental 
statements of the case issued after the January 1995 hearing 
noted the type of evidence that was lacking.  Also, the Board 
remanded the claim in December 1996 and asked the veteran to 
identify any medical professionals who related his 
hypertension to active service.  The RO complied with the 
directives of the December 1996 remand, but the veteran did 
not provide any additional information on that matter.  See 
Stegall v. West, 11 Vet. App. 268 (1998).  Therefore, there 
was substantial compliance with 38 C.F.R. § 3.103(c)(2) 
(1999).  See Stuckey, 13 Vet. App. at 177; Costantino, 12 
Vet. App. at 520.


ORDER

Service connection for hypertension, claimed as a residual of 
exposure to Agent Orange, is denied.



		
	JANE E. SHARP 
	Member, Board of Veterans' Appeals

 

